Citation Nr: 0301877	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  98-06 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disorders (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1971 to June 
1974.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2000 by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby entitlement to 
TDIU benefits was denied.  In August 2001, this claim was the 
subject of Remand action by the Board.  The case is again 
before the Board for appellate consideration.

During the course of this appeal, the veteran was represented 
by James M. Stanley, Jr., an attorney.  The veteran has been 
advised by VA that Mr. Stanley is no longer authorized to 
represent claimants for benefits before VA.


FINDINGS OF FACT

1.  The veteran is currently service-connected for 
psychogenic amnesia, with dysthymia, evaluated as 30 percent 
disabling.  This is his sole service-connected disability.

2.  The record reflects that the veteran engages in "odd 
job" employment.

3.  The veteran's service-connected disorder does not render 
him unable to obtain and retain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
of the evidence needed to substantiate a claim for TDIU 
benefits, by a supplemental statement of the case.  In 
particular, this statement advised him as to what evidence 
was needed to establish entitlement to TDIU benefits, and the 
applicable statutory and regulatory criteria.  It is noted 
that this supplemental statement of the case, which was 
issued in January 2002, set forth these criteria, and 
evaluated the veteran's claim, under the provisions of, and 
in accordance with, the VCAA.  VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of all treatment cited by the veteran have been 
sought by VA, that this case was remanded by the Board for 
additional development with regard to his claim for increased 
compensation based on unemployability resulting from his 
single service-connected disorder, and that he has been 
accorded VA examination and evaluation.

II.  TDIU Benefits

The veteran contends, essentially, that his service-connected 
disability renders him unemployable; that is, as a result of 
this disorder, he is unable to obtain and maintain a 
substantially gainful occupation.  Under the provisions of 
38 C.F.R. § 4.16(a) (2002), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability is rated at least 
60 percent disabling, and that, if there are two or more 
disabilities, that they are rated on a combined basis as at 
least 70 percent disabling, with one disability rated at 
least 40 percent disabling.  

Those criteria are not satisfied in this.  The veteran is 
currently service connected for only one disorder:  
psychogenic amnesia, with dysthymia, which is rated as 30 
percent disabling.  The failure to satisfy the criteria of 
38 C.F.R. § 4.16(a), however, does not necessarily preclude 
the assignment of TDIU benefits, in that such benefits can be 
assigned on an extraschedular basis; see 38 C.F.R. § 3.321 
(2002).  In circumstances such as the instant case, where the 
veteran is less than totally disabled under the schedular 
criteria, it must be found that the service-connected 
disorder prevents him from securing and maintaining 
substantially gainful employment.  The fact that a veteran 
may currently be unemployed is not, in and of itself, 
dispositive; the critical factor is the impact of service-
connected disorder on the veteran's ability to work.

The report of a VA psychiatric examination, conducted in 
February 2000, shows that the veteran indicated that he was 
capable of part-time work, and that he has episodic self-
employment in "electrical work," including both maintenance 
and repairs, and new house construction wiring.  The report 
notes a diagnosis of rule out depression, and history of 
amnestic disorder due to head trauma.  (The report shows that 
further diagnostic evaluation was deferred pending 
hospitalization for a period of observation and evaluation.)  
The transcript of a personal hearing, held in February 2000 
at the RO, also shows that the veteran indicated that he 
engaged in at least part-time employment.  In particular, he 
stated that he did "odd jobs," although he also stated that 
he "[didn't] believe that [he] could work for anybody."  

A report of February 2000 VA hospitalization for observation 
and evaluation purposes reflects that examination upon 
admission revealed that while his mood was depressed and his 
affect flat, he was alert and oriented as to person, place, 
and time, with speech that was logical and understandable.  
It was noted that the veteran indicated that he had completed 
10th grade, and had obtained a General Equivalency Diploma 
(GED).  This report also shows that he exhibited, on 
psychological examination, no impairment of memory function, 
with average or better-than-average function in a variety of 
memory and learning functions examined.  The report indicates 
that the veteran's difficulties in coping were related to 
causes other than his purported memory problems, and were 
most likely related to the personality disorder that was 
diagnosed.  The hospitalization summary indicates diagnoses 
to include depression not otherwise specified, and a Global 
Assessment of Functioning (GAF) score of 55.

The report also indicates that the veteran left the hospital 
against medical advice, notwithstanding the fact that he was 
hospitalized for a period of observation and evaluation at 
the Board's request.

The veteran was seen by VA in November 2002, at which time a 
history of a "serious head injury" was noted; this report, 
however, does not indicate that his claims folder or other 
pertinent medical evidence was reviewed.  The report notes 
that the veteran had significant signs and symptoms of 
depression, and that his prior diagnosis of mood instability 
"is perhaps" more appropriately labeled as depressive 
disorder with symptoms of anxiety; a GAF score of 35, 
representing some impairment in reality testing or 
communication, or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood, was rendered.  It must be noted, however, that the 
veteran also indicated that worked occasionally.

In brief, the veteran has been recently employed on at least 
a part-time basis.  The record does not reflect whether this 
employment has been marginal in nature (see 38 C.F.R. 
§ 4.16(a)).  Inquiry into that matter, however, need not be 
undertaken, inasmuch as the evidence does not demonstrate 
that his psychogenic amnesia, with dysthymia, which is his 
only service-connected disability, is of such severity as to 
preclude him from gainful employment.  While his current 
symptoms are possibly of such severity as to be classified as 
productive of major impairment, it is not shown that his 
impairment is total.  See American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  His symptomatology, while possibly 
precluding him from certain types of employment, and in 
particular those jobs in which memory or recall of 
information is important, is not of such a nature or degree 
as to prevent him from obtaining and maintaining gainful 
employment in all vocational areas; that is, these symptoms 
do not render him unemployable, as is evident from the fact 
that he still works on an occasional basis.

In brief, the evidence demonstrates that any inability by the 
veteran to secure or follow a substantially gainful 
occupation is not solely attributable to his service-
connected mental disorder.  Concomitantly, the evidence does 
not demonstrate that his service-connected disability is 
productive of such impairment.  The Board must therefore 
conclude that the preponderance of the evidence is against 
the veteran's claim, and that the assignment of TDIU benefits 
is not warranted.


ORDER

Entitlement to TDIU benefits is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

